Broyles, C. J.
1. The defendant in a case can not complain that certain abstract principles of law pertinent to his contentions were not charged, where no written request therefor was made, and where the charge of the court made clear the specific application of such abstract principles of law by enumerating all the material contentions of the defendant, and in substance instructed the jury that they should find for the defendant if any of his contentions were proved to their satisfaction. Crankshaw v. Schweizer Mfg. Co., 1 Ga. App. 363 (11) (58 S. E. 222). Under the above-stated ruling and the facts of the instant case, the grounds of the amendment to the motion for a new trial are without merit.
2. The general grounds of the motion for a new trial, not being referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Luke and Bloodwortli, JJ., concur.